The opinion of the Court was delivered by
Gibson, C. J.
The principles of this cause were pretty fully-developed on a former occasion, when it was determined, that there could not be a recovery on the original contract; and it is therefore necessary to notice but the new ground taken at the trial. The plaintiff went for a compensation for work and labor done, on a supposition that the special contract, which is admitted not to have been fulfilled on his part, had been rescinded by the acts of the defendant; and for this he relies on the facts that the company had not advanced the funds necessary to have enabled him to perform his engagement: and had besides erected toll gates while the summer road remained to be made. The exaction of tolls unauthorized by law, was a matter of which the public, and not the plaintiff, had a right to complain, unless indeed the occupancy of the finished part of the road had rendered the completion of the rest more difficult, which is not pretended. There is not a particle of evidence that he objected to it. Then if the Company had put it in his power to dispense with the contract by reason of delinquency in theadr vancement of funds, it was his business either to take advantage of the omission by declaring the contract at an end, or to waive the consequences of the default by treating it as still subsisting. He chose to do the latter; and though it appeared the work had languished for want of the requisite advancements, he continued his services without any intimation of their being rendered cm new and implied terms. That he considered the original contract as a subsisting one, appears from his having counted on it; and his attempt to recover a quantum meruit, is evidently the result of an afterthought, The very work for which he demands compensation was done on the foot of that contract. Would he have been permitted to go on, had he informed the Company that he was working under no contract but what the law might imply? Most probably he would not; and it is now too late to apprize it for the first tiipe, that the terms had been changed. He might, perhap.s.,. even now, avail himself of a final refusal of the Company to, fulfil the contract; but when the action was brought, there had, been, no repugnance to pay the last farthing, provided the work were completed, and an offer to that effect has been repeated both here and at the trial. It would, in these circumstances, b,e as unjust as it is illegal', to suffer a contractor to recover for performance of perhaps the mpkt lucra*447tive part of the job and leave the residue on his employer’s hands. As to the allegation that the facts were withdrawn from the jury,it is sufficient that the plaintiff took a non-suit on hearing the opinion of the judge, and he it was who withdrew the cause. Though the recision of the contract was-a question of fact, there was in reality- no evidence to support the affirmative of it, and nothing to be submitted; so that had there been a verdict for the plaintiff, it must necessarily have been' set aside. In a cause like the present, a pointed expression of opinion was, for reasons which it is unnecessary to name, peculiarly proper; and it seems to me the remarks of the judge were by no means too strong. The non-suit is therefore not to be taken off.
Judgment affirmed.